Citation Nr: 0126757	
Decision Date: 11/27/01    Archive Date: 12/03/01

DOCKET NO.  99-24 007	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama

THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
airway disease.  

2.  Entitlement to service connection for a right shoulder 
disability on a direct basis and as secondary to a service-
connected left shoulder disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel
INTRODUCTION

The veteran served on active duty for training from October 
1979 to March 1980.  He had active service from September 
1990 to October 1991, including active duty in Southwest Asia 
from November 1990 to July 1991.  The veteran also has 
unverified service in the National Guard from 1979 to 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision that 
denied entitlement to service connection for obstructive lung 
disease as due to an undiagnosed illness; and a June 2000 
rating decision that denied entitlement to service connection 
for right shoulder pain.  The veteran was not fully informed 
of his appellate rights with regard to the June 1996 decision 
until August 1999, and his notice of disagreement was 
received in September 1999.  Therefore, the 1996 decision did 
not become final.  See 38 U.S.C.A. § 5104(a) (Secretary to 
"provide" to each VA-benefits claimant timely notice of any 
VA-benefits adjudication decision accompanied by "an 
explanation of the procedure for obtaining review of the 
decision"); Rosler v. Derwinski, 1 Vet. App. 241 (1991) 
(holding that as to adjudications made after January 31, 
1990, Secretary is required by section 5104(a) to advise VA 
claimants throughout claims adjudication process of their 
subsequent appellate rights as to those adjudications); See 
also Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) (grave 
procedural errors, such as the failure to give notice of 
appellate rights, prevent a decision from becoming final).  

A Board hearing was held at the RO in August 2001, before the 
undersigned.  The Board Member had been designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7102 (West 1991 & Supp. 2001).  A transcript of the hearing 
testimony is on file.  


REMAND

During the course of development of the instant claims, the 
law concerning notice to be provided, and assistance in 
developing the claim was changed.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, there have recently 
been final regulations promulgated, which implement these 
provisions.  See 66 Fed. Reg. 45,620-32 (August 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

A review of the veteran's service medical records reflects 
that the veteran was injured following a motor vehicle 
accident in July 1991.  A statement of medical examination 
and duty status report notes that the veteran suffered an 
injury to the right shoulder, left knee and left rib area.  
Additional service treatment records following the motor 
vehicle accident exclusively refer to complaints of left 
shoulder pain; right shoulder symptoms are not shown.  

In a June 1994 RO decision, service connection for residuals 
of a left shoulder injury was established with a 20 percent 
evaluation.  Service connection for ulnar nerve entrapment 
with left hand weakness was also established with a 20 
percent rating.  

The veteran underwent a VA general medical examination in 
January 1997.  The examiner noted possible "Persian Gulf 
syndrome" with a skin rash and restrictive lung disease.  
Pulmonary function tests were conducted which reflected mild 
restrictive disease.  

On VA examination in August 2000, the examiner, who indicated 
that the claims file was not available for review, noted that 
the veteran's right shoulder condition was due to an 
impingement syndrome and rotator cuff tendinitis.  It was 
opined that such was not related to service or caused by the 
veteran's service connected left shoulder disability.  

The veteran submitted a January 2001 statement from his 
private physician, Fred West, M.D.  Dr. West claimed that the 
veteran injured his right shoulder as the result of a motor 
vehicle accident during active service.  The doctor noted 
that he treated the veteran for right shoulder pain over the 
past year or more.  Dr. West opined that persistent overuse 
of the right shoulder contributed to his present condition.  
The doctor also maintained that his current right shoulder 
symptoms were related to the motor vehicle accident which 
occurred during service.  

During the August 2001 Travel Board hearing, the veteran 
testified that he received treatment for his respiratory 
condition from the Birmingham VA medical center beginning in 
1994.  The veteran indicated that he was in the vicinity of 
oil well fires in Saudi Arabia and was not provided with 
protective masks.  He claimed that he injured his right 
shoulder in a motor vehicle accident during service but he 
was not aware of the injury at the time.  

The Board notes that the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)) (West Supp. 2001).  In this regard, it is noted 
VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2001); see 38 C.F.R. 
§ 19.9 (2001).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  

The Board is of the opinion that the veteran should be 
afforded an examination to resolve the discrepancy between 
the VA examiner's opinion and the opinion offered by Dr. West 
regarding the nature and etiology of the veteran's right 
shoulder condition, and to ensure that there is an 
examination that is a product of a review of the claims 
folder.  Moreover, an examination is necessary to determine 
the etiology of the veteran's respiratory condition and 
whether his symptoms are due to an undiagnosed illness.  

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, 
VA is obligated to obtain pertinent medical records from the 
VA medical center in Birmingham.  Moreover, records of the 
treatment reported by Dr. West should be obtained.  A portion 
of VA's duty to assist with the development of claims extends 
to getting copies of treatment records reported by private 
physicians.  38 U.S.C.A. § 5103A; Massey v. Brown, 7 Vet. 
App. 204 (1994).  

Accordingly, this case is REMANDED for the following:  

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, hospitals, 
or treatment centers (private or VA) who 
have provided him with treatment for the 
claimed disabilities, not already 
associated with the claims file.  After 
securing the necessary releases, the RO 
should make all reasonable efforts to 
obtain medical records identified by the 
veteran, including any pertinent clinical 
records from Dr. West, and records of 
treatment from the Birmingham VA medical 
center which are not already of record.  
To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain documentation 
of the attempts made.  The veteran and his 
representative should also be informed of 
any negative results.  38 U.S.C.A. 
§ 5103A(b)(2).

2.  Thereafter, the veteran should be 
afforded an appropriate examination to 
determine the etiology of any current 
right shoulder disorder.  The entire 
claims folder must be reviewed by the 
examiner prior to the examination, and a 
statement to that effect must be included 
in the examination report.  All indicated 
tests and studies should be performed.  

The examiner is requested to identify 
each right shoulder disorder that is 
present.  The examiner should render an 
opinion as to whether it is at least as 
likely as not that any currently 
diagnosed right shoulder disorder had its 
onset in service or is otherwise related 
to a disease or injury in service.  

The examiner should specifically express 
an opinion as to whether it is at least 
as likely as not that a right shoulder 
disability was caused by, or permanently 
increased in severity as the result of, 
the service-connected left shoulder 
disability.  

If the veteran does not have a 
diagnosable right shoulder disability, 
the examiner should express an opinion as 
to whether the veteran has objective 
indications of chronic disability 
resulting from an illness or combination 
of illnesses.  

It is requested that the examiner comment 
on the opinion offered by Dr. West 
regarding the etiology of the veteran's 
right shoulder disorder.  The examiner 
should provide a complete rationale for 
all opinions or conclusions expressed.  

3.  The veteran should also be scheduled 
for an appropriate examination to 
determine the nature and etiology of any 
current respiratory disorder.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner and such should be noted in 
the examination report.  The examiner 
should report whether the veteran has a 
diagnosed respiratory disorder.  If he 
has such a disorder, the examiner should 
express an opinion as to whether it is at 
least as likely as not that the current 
respiratory disorder is related to smoke 
inhalation or other injuries or diseases 
in service.  

If the veteran does not have a 
diagnosable respiratory disorder, the 
examiner should express an opinion as to 
whether the veteran has objective 
indications of chronic disability 
resulting from an illness or combination 
of illnesses.  

4.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West Supp. 2001) 
are fully complied with and satisfied.

5.  If the benefits sought on appeal 
remains denied, the veteran should be 
provided with a supplemental statement of 
the case (SSOC).

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran is advised that the examination requested in this 
remand is deemed necessary to evaluate his claim and that his 
failure, without good cause, to report for scheduled 
examinations could result in the denial of his claim.  38 
C.F.R. § 3.655 (2001).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  


